Citation Nr: 1118898	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for low back disorder, and if so may such claim be granted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to February 1973.

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).

In October 2010, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran submitted additional evidence consisting of VA outpatient treatment records after the most recent April 2010 Supplemental Statement of the Case (SSOC) addressing the matter presently under review.  In October 2010, the Veteran submitted a written waiver of review of that evidence by the agency of original jurisdiction and therefore referral to the RO, of the evidence received directly by the Board, is not required.  38 C.F.R. § 20.1304 (2010).

In the decision below the Board reopens the claim for service connection for a low back disorder.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2005 rating decision denied the Veteran's service connection claim for a low back disorder, finding no evidence of a diagnosed low back condition, for VA purposes, or any nexus between any such condition and military service.  




2.  Evidence added to the record since the April 2005 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence added to the record since the April 2005 rating decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veteran's in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As the Board is reopening the Veteran's service connection claim for a low back disorder, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue presently under review has been obtained.  The Veteran's service and VA treatment records have been obtained, as well as treatment records generated by relevant state medical facilities.  Although the Veteran has not been provided a VA examination in connection with the matter presently under review, at this juncture, VA's duty to provide such an examination has not been triggered.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 348 F.3d 1334, 1342-43 (Fed. Cir. 2003).  Furthermore, as will be discussed in detail below, the Board is able to reopen the claim based upon the current evidence of record and is remanding the reopened claim, in part, for the Veteran to be afforded a VA examination.  Therefore, the absence of an examination at the present time is not prejudicial.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Veteran's request for a hearing has been honored.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that a presiding Veterans Law Judge, to include Acting (AVLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ expressly noted the element(s) that was lacking to substantiate the claim for benefits, the issue under review and sought to identify any pertinent evidence which may have been overlooked.  Additionally, the Veteran's service organization representative demonstrated actual knowledge of such elements through the questions posed and the arguments advanced on the Veteran's behalf.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran presently seeks service connection for a low back disorder.  The Board notes that the claim was not reopened in the April 2010 Supplemental Statement of the Case.  Irrespective of any action the RO may have taken, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issue before the Board involves the threshold question of whether new and material evidence has been received since the last final rating decision.  See 38 C.F.R. § 19.35; see Glynn v. Brown, 6 Vet. App. 523 (1994).  

An April 2005 rating decision initially denied the Veteran's service connection claim for a low back disorder.  At this time, the RO found that the Veteran did not have any diagnosed or identifiable underlying malady or condition, associated with low back pain, nor was there any evidence of a nexus between any current low back disorder and his military service.  Accordingly, the RO denied the Veteran's service connection claim and he did not appeal this decision within the prescribed time.  Thus, the decision ultimately became final.  38 U.S.C.A. §§ 7103(a), 7104 (b); 38 C.F.R. § 20.1104.

The aforementioned April 2005 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen this claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Merits

Since the April 2005 rating decision, denying service connection for a low back disorder, new evidence has been made of record.  At the time of the April 2005 rating decision the evidence of record consisted of service treatment records, post-service VA treatment records, a September 1973 VA examination report and numerous statements from the Veteran in support of his claim.  However, the evidence of record now includes VA and state treatment records, generated subsequent to the April 2005 rating decision, lay statements from the Veteran's mother and family and additional statements from the Veteran, to include sworn October 2010 Board hearing testimony.  This additional evidence is new, in that it was not previously of record.

The newly submitted evidence is also material.  As noted above, the claim for a low back disorder was initially denied in April 2005 because there was no evidence a diagnosed low back condition or of any nexus between any current low back disorder and the Veteran's military service.  Significantly, an October 2010 VA chiropractic consultation record reflects diagnosed degenerative disc disease of the lumbar spine, with such being most severe at L5-S1.  Additionally, an October 2010 VA MRI report similarly diagnosed the Veteran with degenerative changes of the lumbar spine.  Essentially, the medical evidence of record confirms that the Veteran has a currently diagnosed low back disorder.   

What is more, at his October 2010 Board hearing, the Veteran not only reiterated his account of in-service low back injury, but testified concerning his low back symptoms following the injury and continuously since his separation from service.  See Board Hearing Trans., pp. 3-8, Oct. 20, 2010.  Although there is evidence that suggests the Veteran may have sustained post-service low back injuries, he has provided competent testimony that his low back symptomatology pre-dated any such injuries.  In other words, the Veteran's testimony is not simply that his current low back condition is related to service, but that his current low back disorder produces the same symptoms as those present after his in-service injury and that such symptoms have persisted since separation.  

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for a low back disorder (i.e. a currently diagnosed low back disorder and a possible nexus) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for the low back disorder is reopened, the Veteran is reminded that the standard for reopening a claim is relatively low and does not necessarily indicate this claim will be ultimately granted.  


ORDER

New and material evidence has been received to reopen a service connection claim for a low back disorder and the claim is granted to this extent.


REMAND

Having reopened the Veteran's service connection claim for a low back disorder does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the Veteran in the development of the claim, by conducting appropriate development efforts.  

As noted above, during his October 2010 Board hearing, the Veteran provided sworn testimony that his low back disorder was caused after an in-service fall.  See Board Hearing Trans., pp. 3-4, Oct. 20, 2010; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony also addressed his in-service and post-service symptomatology after this fall.  See Board Hearing Trans., pp. 6-7.  In essence, the Veteran has provided an account in-service injury/treatment and symptomatology, within lay observation, which must be considered in the evaluation of his claim.  See Buchanan, supra; see also Jandreau, supra.  What is more, competent medical evidence of record reflects a currently diagnosed low back condition.  See VA MRI Report, Oct. 18, 2010.  In light of the foregoing, the Board finds that a remand for an appropriate VA examination is necessary to determine if the Veteran's claimed condition was caused by, and/or related to, military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the Board finds that additional treatment records relevant to the Veteran's claims may exist, suggesting VA should undertake further development efforts.  Specifically, the record further suggests the Veteran likely receives regular VA treatment for his low back disorder.  See Board Hearing Trans., pp. 3-5, Oct. 20, 2010.  As such, updated records of his VA care, since October 2010, should be associated with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain all outstanding VA treatment, examination and/or hospitalization records, related to the Veteran's low back disorder, generated at the VA Medical Center, in Austin, Texas, since October 2010.  Any negative response should be in writing, and associated with the claims folder.

2.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims file, the RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the nature, extent, and etiology of any low back disorder.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner shall review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed low back disorder is related to any event, incident, or symptoms noted during service.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


